      Case 1:21-cv-03154-RA Document 17 Filed 05/19/21 Page 1 of 2




Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500



                                                                                                  Carolina A. Fornos
                                                                                                tel: +1.212.858.1558
                                                                                  carolina.fornos@pillsburylaw.com

May 19, 2021

Via ECF
Hon. Ronnie Abrams
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

          Re:       Gran Sabana Corporation N.V. v. Mitchell H. Kossoff, Case No.
                    1:21-cv-03154-RA

Dear Judge Abrams:

On behalf of Plaintiff Gran Sabana Corporation N.V. (“Gran Sabana”), we write to
provide the Court with a status update in the above-referenced action.

Plaintiff Gran Sabana initiated this action on Monday, April 12, 2021 and filed an Order
to Show Cause in connection with that action against Defendant Mitchell H. Kossoff
(“Kossoff”). See ECF Nos. 1-8. Gran Sabana served Kossoff on April 12, 2021. See
ECF No. 10. Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Kossoff’s time to answer or
otherwise respond to the Complaint expired on May 3, 2021.

On May 12, 2021, Notices of Appearance were entered in this case by Mr. Christopher
D. Skoczen and Mr. Aaron Barham of Furman Kornfeld & Brennan LLP, who have
appeared on behalf of Kossoff. See ECF Nos. 15, 16. Counsel for Gran Sabana
contacted Kossoff’s counsel and Mr. Barham advised that Kossoff requests an
extension to Answer the Complaint by June 30, 2021. Gran Sabana does not object to
the request.

The parties anticipate having further discussions to consider a resolution of this action
and will advise the Court to the extent the parties are able to propose a path forward for
this matter.




www.pillsburylaw.com
                                                                                                   4844-3793-0218
      Case 1:21-cv-03154-RA Document 17 Filed 05/19/21 Page 2 of 2


May 19, 2021
Page 2




Respectfully submitted,

/s/ Carolina A. Fornos
Carolina A. Fornos
Partner

cc: All counsel of record via ECF




www.pillsburylaw.com                                         4844-3793-0218
